Citation Nr: 0706152	
Decision Date: 03/02/07    Archive Date: 03/13/07

DOCKET NO.  00-23 646	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUE

Entitlement to a rating in excess of 30 percent for bilateral 
pes planus. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

L. Jeng, Associate Counsel


INTRODUCTION

The veteran had active duty from October 1989 to March 1991.  

This matter comes before the Board of Veterans' Appeals 
(Board) from a July 2000 rating decision.  In September 2003, 
the veteran appeared at a hearing at the RO before the 
undersigned and in July 2005, the Board remanded for further 
development. 

In the July 2005 remand, the Board noted that the veteran had 
raised a claim of entitlement to a total disability rating 
based on individual unemployability (TDIU) and that claim was 
referred to the RO for initial adjudication.  Roberson v. 
Principi, 251 F.3d 1378 (Fed. Cir. 2001).  The claim has not 
yet been adjudicated and is again referred for initial 
adjudication.  


FINDING OF FACT

The veteran's pes planus has been manifested by mild 
pronation but not marked pronation, extreme tenderness of 
plantar surfaces of the feet, or marked inward displacement 
and severe spasm of the tendo achillis on manipulation which 
is not improved by orthopedic shoes or appliances. 


CONCLUSION OF LAW

The criteria for a rating in excess of 30 percent for pes 
planus have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 
2002); 38 C.F.R. §§ 3.321, 4.1, 4.2, 4.7, 4.40, 4.45, 4.59, 
4.71a, Diagnostic Code (DC) 5276 (2006).    


REASONS AND BASES FOR FINDING AND CONCLUSION

Disability evaluations are determined by the application of a 
schedule of ratings, which is based on the average impairment 
of earning capacity.  Separate diagnostic codes identify the 
various disabilities.  Each disability must be viewed in 
relation to its history, with an emphasis on the limitation 
of activity imposed by the disabling condition.  Medical 
reports must be interpreted in light of the whole recorded 
history, and each disability must be considered from the 
point of view of the veteran working or seeking work.  Where 
there is a question as to which of two disability evaluations 
shall be applied, the higher evaluation is to be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating is to 
be assigned.  See 38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 4.2, 
4.7.  

The regulations do not give past medical reports precedence 
over current findings. While the evaluation of a service-
connected disability requires a review of the appellant's 
medical history with regard to that disorder, the Court has 
held that, where entitlement to compensation has already been 
established, and an increase in the disability rating is at 
issue, the present level of disability is of primary concern.  
Francisco v. Brown, 7 Vet. App. 55, 58 (1994); 38 C.F.R. §§ 
4.1, 4.2.

The veteran's disability is currently rated as 30 percent 
disabling under Diagnostic Code (DC) 5276.  For a 50 percent 
evaluation (the maximum schedular rating), there must be a 
showing of pronounced acquired flatfoot, with marked 
pronation, extreme tenderness of plantar surfaces of the 
feet, marked inward displacement and severe spasm of the 
tendo achillis on manipulation, not improved by orthopedic 
shoes or appliances, that is bilateral in nature.  38 C.F.R. 
§ 4.71a, DC 5276.  

VA treatment records note the veteran's complaints of chronic 
sore feet and his history of wearing orthotics.  The 
associated records also note moderate to severe pes planus 
and pronation.    

VA afforded the veteran examinations in May 2000 and May 
2002, which noted bilateral valgus pes planus and insertional 
tendo-Achilles tendonitis characterized as low grade with 
mild associated gastrocnemious-soleus equinus.  However, at 
his September 2003 hearing, the veteran indicated that his 
disability had worsened since his last VA examination.  

Pursuant to the July 2005 remand, VA afforded the veteran 
another foot examination in March 2006.  The examination 
report noted that the veteran's feet were essentially 
symmetric in appearance with moderate pes planus.  
Additionally, he had a visibly flattened arch and mild 
pronation of the mid foot and achilles tendon upon standing 
which was not so noticeable at rest and with manipulation of 
the foot.  The 10 degrees of angulation was correctable with 
slight pain.  Range of motion of the ankle joints were normal 
and full without pain on motion of the joint and the toes 
were likewise normal in motion.  The report also indicated 
that the veteran had not used inserts or orthotics for over a 
year.    

Based upon the evidence, a higher rating for pes planus is 
not warranted.  While the veteran has moderate to severe pes 
planus with mild pronation, his disability has not been shown 
to warrant a rating in excess of 30 percent.  There is no 
competent evidence that he has marked pronation, extreme 
tenderness of plantar surfaces of the feet, or marked inward 
displacement and severe spasm of the tendo achillis on 
manipulation which is not improved by orthopedic shoes or 
appliances.  See 38 C.F.R. § 4.71a, DC 5276.  Therefore, a 
higher rating for the veteran's pes planus is denied.  

In reaching this determination, the Board has also considered 
the provisions of 38 C.F.R. §§ 4.40, 4.45, and 4.59.  DeLuca 
v. Brown, 8 Vet. App. 202 (1995).  While the record includes 
the veteran's complaints of pain, the evidence does not 
otherwise show functional loss due to pain related to the 
service-connected bilateral pes planus to warrant a rating in 
excess of the current 30 percent rating.  In fact, the March 
2006 VA examination report noted that the range of motion of 
the ankle joints was normal and full without pain on motion 
of the joint.  There was no change with repeated and 
resistence movement and pronation was correctable on 
manipulation, with only slight pain noted. Therefore, a 
higher rating on this basis is unwarranted. 

Furthermore, the veteran has not been hospitalized for his 
disability.  The evidence has shown that his disability 
limits his ability to work.  The May 2000 VA examination 
report noted the examiner's recommendation that the veteran 
continue with his efforts at job retraining as it was 
unlikely that he would be able to return to his status as a 
self-employed construction work.  The March 2006 VA 
examination report noted that the veteran was able to do 
activities in short segments and worked "odd," temporary 
jobs.  However, the existing schedular rating is based upon 
the average impairment of earning capacity, and is intended 
to be considered from the point of view of the veteran 
working or seeking work.  A referral for consideration of an 
extraschedular rating is not warranted.  38 C.F.R. § 3.321 
(b)(1).

The preponderance of the evidence is against the claim for an 
increased rating. Thus, the benefit-of-the-doubt rule does 
not apply, and the claim must be denied.  38 U.S.C.A. § 
5107(b); Gilbert v. Derwinkski, 1 Vet. App. 49 (1990).

Finally, the Board must consider whether VA has satisfied all 
duties to notify and assist the appellant with respect to the 
claims.  38 U.S.C.A. §§ 5103, 5103A, 5107; 38 C.F.R. § 3.159.  
Upon receipt of a complete or substantially complete 
application, VA must notify the claimant and any 
representative of any information, medical evidence, or lay 
evidence not previously provided to VA that is necessary to 
substantiate the claim. This notice requires VA to indicate 
which portion of that information and evidence is to be 
provided by the claimant and which portion VA will attempt to 
obtain on the claimant's behalf.  See 38 U.S.C.A. §§ 5103, 
5103A, 5107; 38 C.F.R. § 3.159.  The notice must: (1) inform 
the claimant about the information and evidence not of record 
that is necessary to substantiate the claim; (2) inform the 
claimant about the information and evidence that VA will seek 
to provide; (3) inform the claimant about the information and 
evidence the claimant is expected to provide; and (4) request 
or tell the claimant to provide any evidence in the 
claimant's possession that pertains to the claim, or 
something to the effect that the claimant should "give us 
everything you've got pertaining to your claim(s)." Pelegrini 
v. Principi, 18 Vet. App. 112 (2004).

In correspondence dated in August 2003, August 2004 and 
February 2006, the RO satisfied the duty to notify the 
veteran.  Specifically, the veteran was notified of 
information and evidence necessary to substantiate the claim; 
information and evidence that VA would seek to provide; and 
information and evidence that the veteran was expected to 
provide.  In a September 2005 statement, the veteran 
specifically noted that he had no additional evidence to 
submit.  The RO subsequently readjudicated the claim based on 
all the evidence in June 2006, without taint from prior 
adjudications.  Thus, the veteran was not precluded from 
participating effectively in the processing of his claim and 
any deficiency in the notice did not affect the essential 
fairness of the decision. 

Because an increased rating is denied, any question as to the 
appropriate disability rating or effective date is moot, and 
there can be no failure to notify prejudice to the veteran.  
See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).

In addition, all relevant, identified, and available evidence 
has been obtained.  The appellant has not referred to any 
additional, unobtained, relevant, available evidence.  VA has 
also obtained multiple medical examinations in relation to 
this claim.  Thus, the Board finds that VA has satisfied both 
the notice and duty to assist provisions of the law.


ORDER

Entitlement to a rating in excess of 30 percent for bilateral 
pes planus is denied. 


____________________________________________
M. E. LARKIN
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


